Citation Nr: 1209442	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO. 03-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for a shell fragment wound ("SFW") scar of the left shoulder. 

2. Entitlement to a disability evaluation in excess of 10 percent for a SFW scar of the left arm. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

During the pendency of the appeal, a July 2004 rating decision dated increased the Veteran's disability evaluation for a SFW scar of the left shoulder from noncompensable to 10 percent. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

In May 2006, the Board denied the Veteran's claims and he appealed to the U. S. Court of Appeals for Veterans Claims (Court). In a March 2010 Memorandum Decision, the Court vacated and remanded the Board's denials. 

In September 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record is not ready for appellate review of the issues on appeal. The following further development is required: additional VA treatment records must be considered and the Veteran must be scheduled for a VA muscle injuries examination. 

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal. Specifically, VA treatment records from November 2010 and September 2011 provide range of motion measurements for the Veteran's left shoulder as well as descriptions of his pain. The supplemental statement of the case (SSOC) issued in November 2011 stated that the RO reviewed "all outpatient treatment records electronically from July 1, 2004 to November 7, 2011." The SSOC noted that although the records show treatment for the Veteran's left shoulder condition, they do not show that it had increased in severity. The RO did not address pertinent records regarding the Veteran's ranges of motion.  In November 2010, his left shoulder abduction was 70 degrees and in September 2011 it had decreased to 60 degrees. Although the October 2010 VA examiner found that the Veteran's limitation of motion from his left subacromial bursitis was not caused by his scars, as discussed below, the Veteran must undergo a VA muscle injuries examination to comply with the Court's Memorandum Decision. The records of his ranges of motion may be pertinent to a muscle injury as opposed to an orthopedic condition, and should be made available to the examiner. 

As the Board must review the appellant's claim on a de novo basis, i.e. after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2002). Accordingly, as not all evidence is currently in the paper claims file, the RO must print out and associate all documents from the Virtual VA file, in particular all VA Medical Center (VAMC) treatment records, with the Veteran's claims file. 

Additionally, in January 2012, the Board received a December 2011 VA treatment record pertinent to the Veteran's left shoulder disability, but he has not waived initial RO consideration of this evidence. In these circumstances, the law requires that the Board return the appeal to the RO for initial consideration of the new evidence. See Disabled American Veterans , et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (2010); 38 C.F.R. § 20.1304(c) (2011). 

In its March 2010 Memorandum decision, the Court found that the Board failed to properly consider the Veteran's lay assertion that his SFW produced a muscle injury in addition to scars and failed to consider whether a separate evaluation under 38 C.F.R. § 4.56 was warranted. In its September 2010 remand, the Board instructed the RO to provide an examination wherein the examiner was to describe whether the Veteran has muscle symptoms that result in impairment to the left shoulder and left arm. In October 2010, the Veteran underwent a VA examination at which the examiner found that the Veteran's SFWs did not cause any underlying muscle damage, that his scars did not adhere to his muscles, and he had no tissue loss or atrophy.  However, potentially conflicting with this conclusion, the examiner noted tenderness along the left tricep musculature, left bicep distally, and the teres major and minor.  

Injuries which result from gunshot and shrapnel wounds require special handling to ensure that the ratings provided adequately compensate the Veteran for his symptoms. The nature of projectile wounds inherently raises the possibility that a single injury can warrant separate disability ratings for scars and muscle injuries. In this case, the claims on appeal cover the Veteran's scars from his SFWs to his left shoulder and left arm. The Veteran's disability has historically been evaluated only on the basis of scarring and orthopedic symptoms. See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.118 (2011). 

However, as discussed in the March 2010 Memorandum Decision, the medical evidence of record shows that the Veteran complained of muscle pain, loss of muscle strength, decreased stamina, and limitation of motion. This indicates that the Veteran may have muscle injuries in addition to the scarring.  Moreover, the October 2010 VA examination noted tenderness along the left tricep musculature, left bicep distally, and the teres major and minor.  

The VA examination conducted in October 2010 did not provide the type of information required to properly evaluate whether a muscle group injury exists. There is no medical evidence of record that states which, if any, of the Veteran's muscular symptoms are related to his shrapnel fragment injuries.  Accordingly, the Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected SFWs of the left shoulder and left arm. 38 C.F.R. § 3.327 (2011); see also  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review the claims file and ensure the development actions have been conducted and completed. Then, schedule the Veteran for a muscles examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran's shell fragment wounds to the left shoulder and left arm produced muscle group injury(ies) and determine its level of severity and impact on his employability and daily activities. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain the severity of the service-connected shell fragment wounds to the left shoulder and left arm. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The reports of the Veteran's July 2004 and October 2010 VA examinations.

ii) A March 2009 orthopedic note showing complaints of problems lifting heavy objects at work.

iii) A June 2004 VA treatment record showing that the Veteran had tenderness posteriorly over the entrance wound near his infraspinatus tendon.

iv) A November 2003 statement from the Veteran wherein he asserts loss of strength in his arm. 

v) The Veteran's November 2003 Substantive Appeal wherein he asserts loss of strength in his arm and that his pain is not from his degenerative arthritis, but from deep inside his wounds. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) With regard to the Veteran's shell fragment wounds of the left shoulder and left arm, the examiner must identify all of the specific muscle group(s) involved, if any, and must specifically identify which functional abilities are affected. The examiner must comment as to whether the disability associated with each of the affected muscle groups would be considered slight, moderate, moderately severe, or severe (or no disability at all). 

i) To this end, the RO must ensure that the examiner is provided with the specific criteria for making this determination, as set forth in 38 C.F.R. §§ 4.56 and 4.73 (2011) and the examiner must discuss whether these criteria were reviewed in his or her opinion. These criteria include the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement. 
		
f)  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with an SSOC and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


